Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method for domain knowledge-based software defect prediction ... determining a domain knowledge penalty metric for a team associated with the software version; applying a linear combination of the domain knowledge penalty metric to the cost function to create a domain knowledge-modified cost function; training the machine learning model based on the domain knowledge-modified cost function; and reporting a set of predicted values based on the domain knowledge-modified cost function trained machine learning model,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
T. Bakota, P. Hegedus, G. Ladányi, P. Körtvélyesi, R. Ferenc and T. Gyimóthy, "A cost model based on software maintainability," teaches measuring disorder/entropy of the source code of a software system in order to estimate the cost of development and maintainability over time, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team 
R. C. Barros, D. D. Ruiz, N. N. Tenorio Jr., M. P. Basgalupp and K. Becker, "Issues on Estimating Software Metrics in a Large Software Operation," teaches a variety of means of estimating various software metrics, to include machine learning, regression and expertise-based models, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model;
Bird et al., U.S. 2014/0053135 A1, teaches systems and methods for predicting software build errors including detecting one or more changes, identifying characteristics thereof, and calculating the probability of error introduction, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model;
Champlin-Scharff et al., U.S. 2015/0082277 A1, teaches systems and methods for automatic pre-detection of potential software product impact caused by one or more source code changes comprising a search and a machine learning algorithm to automatically compose an impact prediction and provide notification of potential impacts, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model;
R. Moser, W. Pedrycz and G. Succi, "A comparative analysis of the efficiency of change metrics and static code attributes for defect prediction," teaches product and process related defect prediction metrics, comprising classification models trained by a plurality of machine learning algorithms, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model;
Sabharwal et al., U.S. 2019/0391904 A1, teaches systems and methods for automatic bug identification and correction comprising an artificial neural network algorithm evaluating software similarity, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty 
P. Deep Singh and A. Chug, "Software defect prediction analysis using machine learning algorithms," teaches software defect prediction methods comprising artificial neural networks, decision trees, and linear classifiers, among others, in order to determine that linear classifiers produce superior defect prediction accuracy, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model;
Sturtevant et al., U.S. 2017/0235569 A1, teaches systems and methods for measuring the relationship between software source code attributes and software economics output metrics such as maintainability, in order to project or estimate the level of technical debt in a software codebase, and using that information to help manage a software development effort, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified 
Tarlow et al., U.S. 2015/0135166 A1, teaches systems and methods comprising the use of a probabilistic model to evaluate source code characteristics in order to check for errors and/or correct errors in source code, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model;
Woulfe et al., U.S. 2018/0275970 A1, teaches systems and methods for predicting the presence of software bugs in a project under development to determine whether a change is safe for commit, integrate, deploy and/or deliver operations, but does not more particularly teach obtaining a cost function configured to train a machine learning model to predict a defect, determining a domain knowledge penalty metric for a team associated with the software version, applying a linear combination of the domain knowledge penalty metric to the cost function, and training the machine learning model based on the domain knowledge-modified cost function to report a set of predicted values based on the domain knowledge-modified cost function trained machine learning model; and
Shi Zhong, T. M. Khoshgoftaar and N. Seliya, "Unsupervised learning for expert-based software quality estimation," teaches software quality estimation models comprising clustering of software modules to present for evaluation by a domain knowledge expert to supplement a 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8 and 15 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-7 depend from claim 1; claims 9-14 depend from claim 8; and claims 16-20 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191